DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11,13,14,17,19-22,24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first means(5) for introducing into said enclosure and circulating therein a gas stream(G)”.  Examiner notes the equivalent structure for the means plus function limitation is the fan(5) of figure 3, wherein the fan is capable of introducing gas into the enclosure but is not capable of “circulating therein a gas stream”. Examiner notes the gas stream is directly in an axial direction into the enclosure.   Claims 2-11,13,14,17,19-22,24, and 25 depend on claim 1 and hence are also rejected.  
Claim 1 recites “second means(6) for introducing into said enclosure and circulating therein a liquid stream(L)”.  Examiner notes the equivalent structure for the means plus function limitation is the pump(6) of figure 3, wherein the pump is capable of introducing liquid into the enclosure but is not capable of “circulating therein a liquid stream”.   Examiner notes the liquid stream is directly in an axial direction into the enclosure.   
Claim 1 line 5 recites “which are positioned inside the enclosure ( E) “.  Examiner is unsure as to what is referred to by “which”.  Examiner believes the “means for mixing” is positioned inside the enclosure, therefore examiner suggests amending “which” to read “wherein the means for mixing are positioned inside the enclosure( E ).  
Claim 1 line 6 recites “the path”.  There is a lack of antecedent basis for “the path”  In previous claim limitations.
Claim 1 line 7 recites “capable of locally deflecting upward”.  Examiner believes the gas stream and the liquid stream are deflected upwards, therefore examiner suggests amending claim 1 line 7 to read “capable of locally deflecting the gas stream and the liquid stream upward”.  
Claim 1 line 7 recites “of locally causing to rise”.  Examiner is unclear as to what structure is referred to for “locally causing to rise”.  Examiner notes the means for mixing provides for deflection, however the means for mixing does not provide for “locally causing to rise”.  
Claim 1 line 7 recites “or a combination thereof at least one portion of the gas stream and liquid stream”.  Examiner is unsure as to what is meant by “or a combination thereof at least one portion of the gas stream and liquid stream”. 
Claim 2 line 1 recites “the mixing means”.  There is a lack of antecedent basis for “the mixing means” in previous claim limitations. Examiner notes claim 1 line 5 recites “means for mixing”.  
Regarding claim 3 line 3, the phrase "and more particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 lines 4-5 recites “the curvature of which makes it possible to locally deflect upward”.  Examiner is unsure as to what is meant by “it”.  Examiner suggests amending claim 3 lines 4-5 to connect the concave curved upper surface to the curvature, by amending to read “the curvature of the concave curved upper surface locally deflects upward at least one portion of the descending gas stream and of the descending liquid stream”.  
Claim 3 line 1 recites “the mixing means”.  There is a lack of antecedent basis for “the mixing means” in previous claim limitations. Examiner notes claim 1 line 5 recites “means for mixing”.  
Claim 5 lines 1-2 recites “wherein each mixing element(40)”.  There is a lack of antecedent basis for “wherein each mixing element”.  Examiner notes claim 3 recites “at least one mixing element”, wherein “at least one” denotes an embodiment with a singular mixing element.  
Claim 5 line 3 recites “its edges”.  There is a lack of antecedent basis for “its edges” in previous claim limitations.
Claim 5 line 3 recites “this fixing edge (40a)”.  There is a lack of antecedent basis for “this fixing edge” in previous claim limitations.
Claim 5 line 4 recites “the fixing edge(40a).  There is a lack of antecedent basis for “the fixing edge” in previous claim limitations.  
Claim 5 line 5 recites “the lowest point”.  There is a lack of antecedent basis for “the lowest point” in previous claim limitations.  
Claim 5 line 5 recites “the curved upper face (40c)”.  There is a lack of antecedent basis for “the curved upper face” in previous claim limitations.  
Claim 6 line 2 recites “each mixing element(40A)”.  There is a lack of antecedent basis for “each mixing element”.  Examiner notes claim 3 recites “at least one mixing element”, wherein “at least one” denotes an embodiment with a singular mixing element.  
Claim 6 line 3 recites “near this central axis(2a).   There is a lack of antecedent basis for “this central axis(2a)”.  Examiner cautions using the drawings to provide nexus for claim elements.  
Claim 7 line 2 recites “the mixing means(4B;4C; 4D)”.  There is a lack of antecedent basis for “the mixing means” in previous claim limitations. Examiner notes claim 1 line 5 recites “means for mixing”.  
Claim 7 line 3 recites “when it is rotated”.  Examiner is unsure as to what is referred to by “it”. 
Claim 7 line 3 recites “to locally raise and/or locally deflect upward at least one portion of the gas stream and the liquid stream”.   Examiner notes the claimed “rotary mixing member” provides for local deflection of the gas stream and the liquid stream”, however the mixing element does not provide for “locally raise”.  
Claim 9 recites “in the direction of circulation of the gas stream and the liquid stream”.  There is a lack of antecedent basis for “the direction of circulation of the gas stream and the liquid stream”.  
Claim 10 line 2 recites “the wall”.  There is a lack of antecedent basis for “the wall” in previous claim limitations. 
Claim 14 recites “wherein the admission of the liquid stream(L) into the enclosure ( E)”.  Examiner notes claim 1 recites “second means (6 ) for introducing into said enclosure and circulating therein a liquid stream”.   Examiner requests using similar claim language to claim 1 , for example, “ wherein the second means for introducing the liquid stream into the enclosure”.  
Claim 17 line 3 recites “the highest mixing element (40A)”.  There is a lack of antecedent basis for “the highest mixing element”.  
Claim 17 line 5 recites “the mixing means(4A)”.  There is a lack of antecedent basis for “the mixing means” in previous claim limitations. Examiner notes claim 1 line 5 recites “means for mixing”.  
Regarding claim 17 line 6, the phrase "and more particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 line 8 recites “the curvature of which makes it possible to locally deflect upward”.  Examiner is unsure as to what is meant by “it”.  Examiner suggests amending claim 17 line 8 to connect the concave curved upper surface to the curvature, by amending to read “the curvature of the concave curved upper surface locally deflects upward at least one portion of the descending gas stream and of the descending liquid stream”.  
Regarding claim 19 line 5, the term "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 line 2 recites “the mixing means(4A)”.  There is a lack of antecedent basis for “the mixing means” in previous claim limitations. Examiner notes claim 1 line 5 recites “means for mixing”.  
Claim 22 line 4 recites “this wall(30’).  There is a lack of antecedent basis for “this wall(30’)” in previous claim limitations.  
Claim 24 line 3 recites “the vertical enclosure (E )”.  There is a lack of antecedent basis for “the vertical enclosure (E )” in previous claim limitations. 
Claim 24 line 4 recites “the mixing means(4A; 4B;4C; 4D)”.  There is a lack of antecedent basis for “the mixing means” in previous claim limitations. Examiner notes claim 1 line 5 recites “means for mixing”.  
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a well asserted utility or a well-established utility.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 25 recites a use of the device according to claim 1, however a “use” is not a statuatory class of subject matter.
Claim 25 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a well asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,14,17,19, 20, 24,25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zlokarnik et al(4162971).
Zlokarnik et al teaches a device for bringing a gas and liquid into contact including an enclosure(pipe 1 in figure 1), first means(gas inlet) for introducing a gas into the enclosure, second means(jet nozzle 2) for introducing a liquid into the enclosure in the same direction as the gas, means(deflecting element 3) for mixing the gas stream and the liquid stream, the means for mixing positioned in the enclosure in the path of the gas stream and the liquid stream and capable of locally deflecting the gas stream and the liquid stream upward, so as to locally create turbulences in the gas stream and the liquid stream.
Zlokarnik et al further teaches wherein the enclosure comprises at least a first portion in which the gas stream and the liquid stream descend. Zlokarnik et al further teaches wherein the means for mixing are positioned inside the first portion of the enclosure and comprise a mixing element(3) having a concave curved upper surface, the curvature of the concave curved upper surface locally deflecting upward at least a portion of the descending gas stream and descending liquid streamZlokarnik et al further teaches an intake conduit for admission of the liquid stream and an opening for introduction of liquid into the enclosure.  Zlokarnik et al further teaches the first means for introducing the gas stream includes a fan connected to the enclosure.  Zlokarnik et al further teaches wherein the second means for introducing the liquid stream comprise a pump(noting forced introduction of the liquid through a jet nozzle) which is connected to the enclosure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zlokarnik et al(4162971) taken together with Connell et al(4603035).
Zlokarnik et al teaches all of the limitations of claim 4 but is silent as to a plurality of mixing elements which are spaced apart in the vertical direction.  Connell et al teaches in figure 1 a device for bringing a gas and liquid into contact in an enclosure(18) including a gas inlet(12) , a liquid inlet(14), and a plurality of mixing means(20) which are spaced apart in the vertical direction.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of mixing elements within the enclosure of Zlokarnik et al so that turbulence in the area of the mixing elements is created along the enclosure. 
. Zlokarnik et al taken together with Connell et al further teaches each mixing element is fixed inside the first portion of the enclosure.  Zlokarnik et al taken together with Connell et al further teaches a free edge of each mixing element is positioned substantially at a central axis of the enclosure.  
Allowable Subject Matter
Claims 7-11,13,21,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 13, 2022